Exhibit 99 FOR IMMEDIATE RELEASE Contact: Mr. Edward Geletka President and CEO (856) 205-0058 COLONIAL FINANCIAL SERVICES, INC. ANNOUNCES THIRD QUARTER 2011 RESULTS Vineland, New Jersey, November 14, 2011 – Colonial Financial Services, Inc. (NASDAQ Global Market: COBK) (the “Company”) the holding company for Colonial Bank, FSB (the “Bank”), announced net income of $981 thousand, or $0.24 per basic and diluted share for the three months ended September 30, 2011, compared to $1.1 million, or $0.28 per basic and diluted share, for the three months ended September 30, 2010.For the nine months ended September 30, 2011, the Company earned $2.4 million, or $0.59 per basic and diluted share compared to $3.3 million, or $0.82 per basic and diluted share, for the nine months ended September 30, 2010. For the three months ended September 30, 2011, net interest income after provision for loan losses was $4.1 million compared to $4.2 million for the three months ended September 30, 2010.Interest income decreased to $6.2 million for the three months ended September 30, 2011 from $6.5 million for the three months ended September 30, 2010.Interest expense decreased to $1.7 million for the three months ended September 30, 2011 from $2.3 million for the three months ended September 30, 2010.Non-interest income was $481 thousand for the three months ended September 30, 2011 compared to $340 thousand for the three months ended September 30, 2010.Non-interest expense was $3.2 million for the three months ended September 30, 2011 compared to $3.0 million for the three months ended September 30, 2010.For the three months ended September 30, 2011, income tax expense totaled $426 thousand compared to $506 thousand for the three months ended September 30, 2010. For the nine months ended September 30, 2011, net interest income after provision for loan losses was $11.6 million compared to $12.4 million for the nine months ended September 30, 2010.Interest income decreased to $18.3 million for the nine months ended September 30, 2011 from $20.0 million for the nine months ended September 30, 2010.Interest expense decreased to $5.5 million for the nine months ended September 30, 2011 from $7.1 million for the nine months ended September 30, 2010.Non-interest income was $1.3 million for the nine months ended September 30, 2011 compared to $1.1 million for the nine months ended September 30, 2010.Non-interest expense was $9.6 million for the nine months ended September 30, 2011 compared to $8.6 million for the nine months ended September 30, 2010.For the nine months ended September 30, 2011, income tax expense totaled $943 thousand compared to $1.5 million for the nine months ended September 30, 2010. Total assets at September 30, 2011 remained the same as December 31, 2010 at $590.3 million.Cash and cash equivalents increased to $26.9 million at September 30, 2011 from $20.7 million at December 31, 2010.Investment securities available for sale increased to $205.4 million at September 30, 2011 from $181.6 million at December 31, 2010.Investment securities held to maturity decreased to $26.5 million at September 30, 2011 from $38.2 million at December 31, 2010.Net loans receivable at September 30, 2011 were $302.9 million compared to $320.0 million at December 31, 2010.Deposits increased to $514.4 million at September 30, 2011 compared to $512.8 million at December 31, 2010.Borrowings totaled $2.0 million at September 30, 2011 and $7.0 million at December 31, 2010, respectively.Stockholders’ equity increased to $72.2 million at September 30, 2011 from $69.4 million at December 31, 2010.The increase in stockholders’ equity was mainly the result of the Company’s net income offset by common stock repurchases. Ed Geletka, President and Chief Executive Officer said, “We are pleased to present our financial results for the third quarter 2011 with continued profitability and increased capital levels.We are pleased with a decline in our loan delinquencies and non-performing loans from 2010 levels.However, with our increased loan collection efforts, we have seen an increase in our legal expense.We are cautious as we close 2011 during this continued economic downturn with high unemployment and depressed real estate values.During the quarter ended September 30, 2011, we announced a 5% stock repurchase program with the intent to enhance shareholder value.Through September 30, 2011, we have repurchased approximately 2% of our stock.” In July 2010, Colonial Financial Services, Inc. completed its stock offering in connection with the conversion of Colonial Bank, FSB from the mutual holding company structure to the fully public holding company structure. Colonial Financial Services, Inc. is the stock holding company for Colonial Bank, FSB.Colonial Bank, FSB is a federally chartered savings bank which was originally chartered in 1913.Colonial Bank, FSB conducts business from its headquarters and main office in Vineland, New Jersey as well as eight offices located in Cumberland and Gloucester Counties in Southern New Jersey and its operating subsidiary, CB Delaware Investments, Inc. Statements contained in this news release, which are not historical facts, contain forward-looking statements as that term is defined in the Private Securities Reform Act of 1995.Such forward-looking statements are subject to risk and uncertainties, which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, factors discussed in documents filed by the Company with the Securities and Exchange Commission from time to time. Selected Income Statement Data (Unaudited) (Dollars in thousands, except per share data) For the Three Months Ended September 30, For the Nine Months Ended September 30, Interest income $ Interest expense Net interest income Provision for loan losses 29 Net interest income after provision for loan losses Non-interest income Non-interest expense Income before taxes Income tax expense Net income $ Earnings per share – basic $ Earnings per share – diluted $ Weighted average shares outstanding – basic (1) Weighted average shares outstanding – diluted (2) Performance Ratios (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Return on average assets (3) % Return on average equity (3) % Net interest margin on average interest earning assets % Selected Balance Sheet Data (Unaudited) (Dollars in thousands, except per share data) At September 30, At December 31, Assets $ $ Cash and cash equivalents Investment securities Net loans receivable Deposits Federal Home Loan Bank borrowings Total stockholders’ equity Book value per share (4) Stockholders’ equity to total assets % % Asset Quality (Unaudited) (Dollars in thousands) At September 30, At December 31, Non-performing assets (5) $ $ Allowance for loan losses Non-performing assets to total assets % % Allowance for losses to total loans % % Shares outstanding do not include unreleased ESOP shares and repurchased shares either held in treasury or retired for the purpose of the weighted average shares outstanding-basic calculation. Shares outstanding do not include unreleased ESOP shares and repurchased shares either held in treasury or retired but do include the common share equivalents of stock options and stock awards for the purpose of the weighted average shares outstanding-diluted calculation, if dilutive. Annualized. Total stockholders’ equity divided by shares outstanding of 4,103,456 at September 30, 2011 and 4,188,456 at December 31, 2010. Non-performing assets include non-accrual loans and real estate owned.
